ICJ_033_GuardianshipInfantsConvention_NLD_SWE_1958-11-28_JUD_01_ME_07_EN.txt. 139

DISSENTING OPINION OF JUDGE CORDOVA

Much to my regret, I have to disagree with both the reasoning
and the conclusion reached by the Court in this case.

The judicial authorities of Sweden set up the guardianship of
Marie Elisabeth Boll, a minor living in Sweden but of Dutch
nationality, on March 18th, 1954. This guardianship, according
to Swedish law, only refers to the administration of the interests
of the infant, but does not include the custody and control of her
person. The same authorities put an end to this guardianship on
July 2nd, 1955, when the Supreme Court of Sweden discharged
finally the god man appointed by the inferior judicial authorities.

The Swedish administrative authorities, on April 26th, 1954,
applying Article 22 (a) of the Swedish Law for the Protection of
Children and Young Persons (Child Welfare Law) of June 6th, 1924,
put Marie Elisabeth Boll under the system called skyddsuppfostran,
which, according to both Agencies, should be translated into English
as “protective upbringing”, and as “éducation protectrice” into
French.

This protective measure—which the Swedish authorities still
maintain after four and a half years—according to the Swedish Law
gives the custody and control of the infant to the Swedish Infants’
Bureau.

On their side, the judicial authorities in Holland, applying the
Dutch laws, set up the guardianship of the same infant, and on Au-
gust 5th, 1954, appointed Mrs. Catharina Postema as her guardian.
According to Dutch law, the guardian has the right, as well as the
duty, to take custody and control of the infant.

Neither the judicial authorities of Sweden which first set up and
afterwards terminated the guardianship, nor the administrative
ones which instituted the protective upbringing, in the whole of
their proceedings, made the slightest reference to the Convention
governing the Guardianship of Infants, signed by their country
and Holland on June 12th, 1902, notwithstanding the fact that this
Convention was called to their attention (para. 5, Swedish Counter-
Memorial).

In putting an end to their own guardianship, the Swedish
authorities applied their own law of 1904 (Counter-Memorial,
Annex D a). They have, therefore, recognized the Dutch guardian,
Mrs. Catharina Postema, with full rights to the administration of
the infant’s interests, but in fact made it impossible for her to
exercise her right of custody and control of the infant’s person
on account of the infant being subject to the protective upbringing.

Counsel for Sweden tried to justify this disregard of the Conven-
tion—among others of lesser importance with which I do not

88
I40 CONVENTION OF 1902 (DISS. OPIN. JUDGE CORDOVA)

consider it necessary to deal here—on the main contention that
the Convention of 1902 should not be considered as applicable,
because the Swedish Law of Protective Upbringing of 1924, being
a public law and relating to the public order of the State, may
be applied to all infants, Swedish and foreign alike, notwithstanding
the provisions of the Convention.

The decision of the Court, although based on different grounds,
reaches the same conclusion that the Convention of 10902 is not
applicable to the present case.

Without rejecting expressly the ordre public theory relied upon
by Sweden, the Decision is predicated upon the theory that the Law
for the Protection of Children and Young Persons of 1924—under
the authority of which the “protective upbringing” was instituted
and is still maintained—having a different aim and scope than that
of the Convention does not violate the provisions of the latter, even.
though, in fact, it makes it impossible for the Dutch guardian to
fully exercise her rights and fulfil her duties as derived from the
Dutch laws and the Convention itself, in so far as it denies her the
custody and control of the person of Marie Elisabeth Boll.

The two theories, that of ordre public and public law and that
of the different aim and scope, have the same effect with regard to
a Convention; they both make it possible for the State, party to
the Treaty, to avoid the fulfilment of its obligations as prescribed
in the international contract by relying on its own laws. The theory
upheld by the Court is nothing less than the same theory of ordre
public under a different guise; but perhaps still more dangerous in
its implications. It is true that the decision does not require of
the national law to be a public law or one related to public order,
but, as far as giving to a State signatory of a Convention the
possibility of infringing its provisions and its natural, logical and
expected legal consequences, it opens the door still wider than
the theory of ordre public to the possibility of raising the national
laws as exception against the binding force of treaties.

In my opinion there is no national law, whatever its classification
might be, either common or public or with different aim and scope,
which in the face of a treaty dealing with the same subject-matter
can juridically claim priority in its application. Laws of procedure,
substantive criminal law, political or fiscal legislation, passport
regulations, and even laws related to the sovereignty of a State
over its own territory, are sometimes put aside and suspended by
treaty provisions and, what is more—in some cases—by internation-
al law and by international courtesy alone, even in the absence of
any treaty stipulation. Such is the case of the regime of capitulations,
of diplomatic criminal immunities and fiscal exemptions, and of
transfer of territory by treaty provisions. In all these cases the
stipulations of a treaty or convention are binding upon the parties,
notwithstanding the public character of their affected national
legislations. Therefore, in my opinion, there is not much juridical

89
I4I CONVENTION OF 1902 (DISS. OPIN. JUDGE CORDOVA)

value in the proposition that ordre public, or a law with a scope and
aim different from that of a treaty, can, by themselves alone, be
opposed to the application of a convention or treaty, thus making
negatory its intended juridical and practical effects. It seems clear
to me that the legislation of a State party to.a treaty dealing speci-
fically with a subject-matter otherwise normally regulated by its
own laws has to yield before the provisions of such treaty.

It has been said that treaties and conventions cannot be set
up as a barrier to the power to legislate in the future of a State
party to such international contract. The argument is not valid,
because treaties and conventions usually may be denounced, leaving
the parties in complete liberty to change again their legislative
principles and laws; and, even when, as in certain cases of transfer
of territory, a treaty may not be considered as subject to denuncia-
tion, this restriction upon the legislative power which results for
a State party to such treaty should be deemed as a consequence
agreed upon of its own will by such State. It has also been argued
that there is a well-known principle of interpretation of treaties
dealing with conflicts of national laws, the so-called Convention of
Private International Law, which gives to the parties to such
treaties the right to disregard its provisions relying on their own
public laws or on their laws relating to public order. I do not believe
that there is such principle of Public International Law—the only
law between nations; on the contrary, I have always known the
time-honoured and basic principle of pacta sunt servanda, which
makes it impossible for the States to be released by their own uni-
lateral decision from their obligations according to a treaty which
they have signed.

The place to be given to the national laws of ordre public and
to those with a different scope and aim, whatever their classifi-
cation might be, depends upon the interpretation of the treaty;
but when such interpretation clearly includes within its provisions
a subject-matter otherwise normally regulated by those kinds of
national laws, the provisions of the treaty should be considered
as having priority over them. To decide differently would mean
complete anarchy in the relations of States, would leave the binding
force of treaties in the unilateral hands of the legislative, judicial
and administrative authorities of the States parties to such treaties
and, finaliy, would completely destroy the indispensable hierarchy
of the laws of the States and that of the international legislation.

An international jurisdiction, in the interpretation of a treaty
or convention, must determine the extent of the consent of the
parties to such instrument. In so doing it must take into consider-
ation the real will of the signatory States as determined by the text
of the treaty itself, by the antecedents of the international contract,
or by any other means at its disposal.

go
142 CONVENTION OF I902 (DISS. OPIN. JUDGE CORDOVA)

I agree with the Court in that the parties to the Convention of
1902 had mainly in mind questions of the conflict of laws with regard
to guardianship; and also that they implicitly excluded generally
all national laws, either public or common, dealing with subject-
matters different from that of guardianship, like criminal laws,
those organizing the judiciary and the political structure of the
government, passports, and even perhaps the correction of delin-
quent infants. But I do believe that all matters relating to the
guardianship of infants, including all the legal as well as practical
effects of guardianship, such as the custody and control of minors,
measures relating to the protection and welfare of infants, should
be considered as falling within the terms of the Convention, although
they might be dealt with by national public laws, laws relating to
the public order of the State or by laws with a different aim and
scope from that of guardianship. The decision of the Court, although
putting aside the theory of ordre public, and basing its reasoning
on the theory of the aim and scope differing from that of the treaty,
nevertheless tries to interpret the Convention of 1902, stating that
it was only intended to regulate the conflicts of national legislations
regarding guardianship, a subject-matter alien and completely
different from the protection of children and young persons, which
is the only aim and scope of the Swedish Law of June 6th, 1924.
With this basic proposition, I cannot agree.

In my way of thinking, the 1924 Swedish Law—at least as far as
its Article 22 (a) is concerned—is far from having an aim and scope
different from that of the Convention.

In substance, guardianship and the laws for the protection of
children are remarkably the same, and their means of realizing
their purpose is identical: the custody and control of the person of
the minor. As far as the intention of both is concerned, the guard-
ianship dealt with in the Convention and the ‘‘protective up-
bringing’ have one and the same objective: the protection of
infants. Guardianship fulfils its purpose by giving the custody and
control of the child to the individual parent or guardian, and only
when this method of protection fails does this system of State
protection intervene by means of the “protective upbringing”
and other similar measures, taking away from the parent or guard-
jan such custody and control.

In spite of the Netherlands’ own admission and Sweden's
allegation to the contrary, it is my understanding that Article 7
of the Convention clearly comprehends the protective measures
included in Article 22 (a) of the Swedish Law of 1924, when it
refers to the possibility of the local authorities to take “in all
cases of urgency’ measures “required for the protection of the
person” of the infant. In order to prove the contrary, it has been
argued that the national laws of all parties to the Convention,
dealing with the protection of infants, were enacted a long time

OI
143 CONVENTION OF 1902 (DISS. OPIN. JUDGE CORDOVA)

after the signing of the Convention, but that is not the case,
at least with regard to the two States before the Court, the
Netherlands and Sweden. I believe that the reference to pro-
tective measures included in Article 7 was not accidental and
meaningless. Its inclusion strongly suggests that the necessity to
introduce a provision making it possible for the States of residence
to apply measures of protection to the foreign infant, according to
their present or future legislations, in “cases of urgency’, was
clearly present in the minds of the framers of the Convention. This
is the natural and, perhaps, the only reasonable interpretation of
Article 7. Moreover, although the Dutch law introducing the system
of protection of infants was enacted after the year 1902, such legis-
lation was already contemplated and prepared since 1901, and
Sweden enacted its own law regarding protective upbringing in the
year 1902, which makes it evident that the Netherlands and Sweden
had already in mind the application of protective measures. It seems
to me that the framers of the 1902 Convention, seeking only the
good of the infants, although mainly referring to guardianship,
tried to organize the adequate application of the different protective
methods of the signatory States, guardianship as well as any other
protective measures. They tried to make compatible the institution
of national guardianship with the local protective legislations and
measures by giving priority to the former (Articles I and 6) over
the latter (Article 7).

I hold the above view in spite of the position of both Parties
to the litigation before the Court which, as I have pointed out,
believe that Article 7 of the Convention is not applicable. If
the 1902 Convention had been a bilateral treaty, their common
interpretation with regard to one of its Articles—Article 7—would
have been enough for me to consider such a construction as final; .
but the 1902 Convention being a multilateral treaty, it is possible,
I believe, to hold a different opinion from that of the two Parties
before the Court with reference to the applicability of its Articles.

Since according to the laws of the Netherlands, this right of
custody and control belongs to the guardian, there is sufficient
legal reason to decide that Catharina Postema, according to the
Convention itself, may rightfully claim the custody and control
over Marie Elisabeth Boll, the basic principle of the Convention
being that guardianship shall be governed by the national law of
the infant (Articles 1, 2, 4 and 8 of the Convention). That is undoubt-
edly the reason why the Netherlands Court of First Instance of
Dordrecht, August 5th, 1954, when appointing Madame Postema
as guardian, ordered at the same time that the girl should be
handed over to her. But if this were not enough, Article 6 of the
Convention will take away the slightest doubt when it says: ‘‘the
administration of the guardian extends to the person...” of the
infant.

92
I44 CONVENTION OF 1902 (DISS. OPIN. JUDGE CORDOVA)

Therefore, I feel safe in concluding that the Convention does
regulate both the right to custody and control and the protective
measures in general, including, of course, the protective measure
called ‘“‘protective upbringing” referred to in Article 22 (a) of the
Law for the Protection of Children and Young Persons of June 6th,
1924. As a corollary it necessarily follows that the Convention should
have been applied by the Court, and the case of Marie Elisabeth Boll
should have been decided exclusively according to its terms. The
task of the Court should thus have been very much simplified, and
its decision should have been, in my opinion, the right one.

Even if the Swedish authorities, on April 26th, 1954, when they
instituted the ‘‘protective upbringing’, did not know about the
Dutch nationality of the infant Boll, and even also if they did not
take into account the terms of the 1902 Convention, I believe that
the protective measure taken by them to put the Dutch girl under
the regime of protective upbringing was a legal act according to
the terms of the Convention. Thinking their action urgent, as they
must necessarily have judged it, this measure is perfectly justified
in the light of Article 7 of the Convention, which makes it possible
for the local authorities to take, in “‘all urgent cases, the measures
required for the protection ... of a foreign infant...’’. Therefore, the
setting up of the protective measure does not constitute in itself
a violation of the Convention. I go as far as to believe that the
Swedish authorities seem to have been under a moral as well as a
legal obligation to take such protective measure judging from the
meagre knowledge the Court has of the real situation of the
minor Boll.

It only remains to decide if, according also to the terms of the
Convention, the maintenance of such protective measure can be
considered compatible to the provisions of the Treaty of 1902. In my
opinion this question should have been answered in the negative. An
urgency of four and a half years is inconceivable, specially having,
as I do, the understanding that the urgency contemplated in Article 7
of the Convention requires two elements, one of fact and the other a
legal one. That is to say, a practical need of the infant as well as
the lack of an efficient protection, either because the guardian has
not yet been appointed or, if already appointed, does not or cannot
act efficiently.

The practical need may extend for an indefinite period of time,
but, once the aim of the Convention is fulfilled in the sense that the
foreign infant can be considered as sufficiently protected according
to the laws of its own nationality, the concept of urgency cannot
any more apply; in the present case, as soon as Madame Postema
showed herself legally and practically able to take charge of the
infant Boll and to exercise her rights and duties as a guardian
according to the Dutch laws. I cannot understand the object of
Article 6 of the Convention in any other sense than to make obliga-
tory for the local authorities, should they be judicial or adminis-

93
145 CONVENTION OF IQ902 (DISS. OPIN. JUDGE CORDOVA)

trative, to release the foreign child to the custody and control of
the guardian appointed in compliance with the national laws. of
the infant ; therefore, only in the case that the child Boll will remain
in Sweden after having been turned over to the Dutch, guardian,
and the future facts warrant again the State intervention in favour
of the child and against the legally appointed guardian, shall the
Swedish authorities be entitled—by their own laws and entirely
independent of the Convention with which they had already
complied—to set up a new “protective upbringing’, but the
provisional one now in existence should be at once discontinued.

I refuse to accept the idea that the Convention is not applicable
in this case, and also the interpretation of the Swedish law of
protective upbringing, as giving right to the State of residence to
keep a foreign minor—in this case Marie Elisabeth Boll—indefinitely
in its territory in order to impose upon her its protection by means
of denying the release of the child to the legally appointed guardian
—Madame Postema—which is the logical, juridical, intended and
expected effect of Article 6 of the Convention.

The most strange effect of the law of protective upbringing, to
keep a foreign child within the country of residence against the
expressed will of the legally appointed foreign guardian, seems to
me unwarranted and illegal according to the general principles of
international law, even in the absence of a Convention as the one of
1902.

Such would be the case, for instance, of a so-called public law,
or law of ordre public which would impose forced labour in the fields
upon infants, native and foreign alike, in order to collect the needed
crops for the community. This law would certainly have an aim and
scope completely different from that of the Convention dealing with .
guardianship, but could one say that the foreign guardian cannot
avoid such forced labour being imposed upon this foreign ward by
taking him or her out of the country of residence? Could the local
law impede the taking out of the country of the foreign infant
because it is a public law or related to the public order, or because
it has a different aim and scope than that of the Convention ?

I would reach the same conclusion, I believe, even in the absence
of any treaty or convention in the case of any national law different
from the penal ones, which would have the effect of denying the
right to a foreigner, adult or minor, to leave the country of residence.

From all that I have said, it is my considered opinion that the
Second Final Conclusion of the Dutch Government, which the Agent
for the Netherlands included in its Submissions of October 3rd last,
that Sweden is under the obligation to end the protective upbringing,
should have been granted by the Court.

 

(Signed) R. CORDOVA.

94
